                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


THOMAS J. TEWELL,                              )
                                               )
                       Plaintiff,              )       Civil Action No. 18-995
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )       Magistrate Judge Cynthia Reed Eddy
WASHINGTON CO. CORRECTIONAL                    )
FACILITY, et al.,                              )
                                               )
                       Defendants.             )


                                    MEMORANDUM ORDER

       This case has been referred to United States Magistrate Judge Cynthia Reed Eddy for

pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(l)(A) and (B),

and Local Rule of Civil Procedure 72.

       On August 14, 2018, the Magistrate Judge issued a Report (Doc. 5) recommending that

Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (Doc. 4) be granted, directing the

Clerk to file the Complaint (Doc. 6), and advising that no action would be taken in the case until

Plaintiff paid an initial partial filing fee. On August 29, 2018, the Court learned that Plaintiff had

been released from the Washington County Correctional Facility when a copy of its Order (Doc.

5) was returned to the Court. (Doc. 10). The Magistrate Judge advised that unless a change of

address was received from the Plaintiff by September 28, 2018, the action would be dismissed

for failure to prosecute. (Id.) The initial partial filing fee was not paid.

       The Court has not received Plaintiff’s new address, and on October 12, 2018, the

Magistrate Judge Issued a Report (Doc. 12) recommending this case be dismissed with prejudice

for failure to prosecute. Plaintiff was given until October 29, 2018 to file any Objections, and a

copy of this Report was mailed to Plaintiff’s address of record. (Id.) No objections were filed.
       After a review of the Complaint and documents in this case, together with the Report and

Recommendation (Doc. 12), it hereby is ORDERED that: Plaintiff’s Motion for Leave to

Proceed in Forma Pauperis (Doc. 4) is GRANTED; this action is DISMISSED WITH

PREJUDICE for failure to prosecute; and the Magistrate Judge’s Report and Recommendation

(Doc. 12) is adopted as the Opinion of the District Court.

       IT IS SO ORDERED.




November 8, 2018                                     s\Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge
cc (via First-Class U.S. Mail):

Thomas J. Tewell
Washington County Correctional Facility
100 W. Cherry Street
Washington, PA 15301




                                                2
